DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 17, 2022 claims 1 and 3 have been amended and claims 16 through 18 are new. Claims 4 through 15 have been previously withdrawn. Claims 1 through 18 are currently pending.

Response to Arguments
Applicant’s arguments, filed November 17, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the claims. Though Tsunoya teaches a preferred range for the size of the metal particles which was 100 nanometers to 20 micrometers Tsunoya did not teach that the particle size was from about 1 nm to less than 100 nm. However, Dickey (U.S. Patent Publication No. 2015/0217367) teaches a composition for 3D printing comprising copper particles in the range of 1 nm to 100 microns. Therefore, the claimed range is still obvious in view of the prior art.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that Tsunoya teaches away from combining water with copper nanoparticles is not persuasive because nowhere within Tsunoya is there a specific teaching that copper nanoparticles should not be combined with water. Furthermore, the use of an aprotic solvent by Tsunoya was just a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that Ng does not specifically teach combining non-ionic surfactants with copper nanoparticles, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of the present application as originally filled does not provide support for excluding any additional components being present in the binder agent. See MPEP section 2173.05(i).

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya (U.S. Patent Publication No. 2017/0252977) in view of Ng (U.S. Patent # 8,764,894) and Dickey et al (U.S. Patent Publication No. 2015/0217367).
	In the case of claim 1, Tsunoya teaches a composition used in three-dimensional printing (Abstract) comprised of copper nanoparticles (Pages 9-10 Paragraph 0167-0169, 0176 and 0180), a solvent in the form of water (Page 10 Paragraphs 0190 and 0193) and an antioxidant (Page 11 Paragraph 0212).
	Tsunoya does not teach that the composition comprised polyethylene glycol hexadecyl ether but does teach that the composition comprised a surfactant (Page 11 Paragraph 0212).
	Ng teaches an ink dispersion comprised of particles, solvents and a surfactant (Abstract) wherein the surfactant comprised polyethylene glycol hexadecyl ether (Column 13 Claim 1). Ng teaches that the surfactant was used a dispersant to separate particles and aggregate small particles to larger particles (Column 2 Lines 41-55).
	Based on the teachings of Ng, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used polyethylene glycol hexadecyl ether as the surfactant in the composition of Tsunoya because polyethylene glycol hexadecyl ether was a known surfactant in the art and was used to separate particles and aggregate small particles to larger particles.
	Neither Tsunoya nor Ng specifically teach that the nanoparticles had a particle size ranging from about 1 nm to less than 100 nm. However, Tsunoya teaches that the particle diameter for the particles was not practically limited (Page 10 Paragraph 0180).
	Dickey teaches a composition/fluid metallic material used in three-dimensional printing of metallic materials (Abstract and Page 1 Paragraph 0002) comprised of copper/metal particles having a diameter in the range of 1 nm to 100 microns (Page 4 Paragraph 0052).
	Based on the teachings of Dickey, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the copper particles of Tsunoya in view of Ng have a size/diameter in the range of 1 nm to 100 microns because this was a known particle size in the art for metal particles used in three-dimensional printing compositions. Furthermore, the range of 1 nm to 100 microns overlaps with the claimed range of about 1 nm to less than 100 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 2, Tsunoya teaches that the composition comprised the metal particles in the range of about 50 mass/wt% to about 99 mass/wt% of the composition (Page 10 Paragraph 0185), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 3, as was discussed previously, it would have been obvious to for the particle size of Tsunoya in view of Ng and Dickey to be in the range of 1 nm to 100 microns which overlapped with the claimed range of about 4 nm to about 15 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 16 and 17, Ng teaches that the surfactant/ polyethylene glycol hexadecyl ether was present within the composition in the amount of about 0.1 wt% to about 30 wt% with respect to the colorant/particle loading (Column 4 Lines 56-62), which overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.

Conclusion
	Claims 1 through 3 and 16 through 18 have been rejected. Claims 4 through 15 are withdrawn from consideration. No claims were allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712